/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 7/14/2021 further limit the claims to, “comprising cells from whole blood, “including between 0.001 and 0.25% Digitonin  to permeabilize ,” and “including at least one of >0.01% Digitonin and >0.0125% TX-100  to permeabilize.”  These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.”  

including between 0.001 and 0.25% Digitonin  to permeabilize ,” and “including at least one of >0.01% Digitonin and >0.0125% TX-100  to permeabilize.”   This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  Further the amendment appears to introduce new matter that is not supported by the specification as further discussed below.
The papers filed on 7/14/2021 amend the independent claims to recite, “ including at least one of >0.01% Digitonin and >0.0125% TX-100  to permeabilize.”  The response provides no indication where support for the amendment can be found.  Paragraph 0014 of the specification provides support for the claimed reagents and recited concentrations in the alternative.  This does not support the combination of the recited reagents and concentrations.   Thus the specification does not support this amendment as it is considered new matter.
	Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the 112(a) rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.
The response traverses the rejection by asserting the prior art does not render obvious all the limitations of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art of record demonstrates that use of 
The response continues arguing reasonable expectation of success.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the art render the instant claims obvious.  The response has identified any limitation in the claims that is not obvious over the cited prior art which demonstrate there is not a reasonable expectation of success.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the reasonable expectation of success must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).

The response continues by asserting, “As the Patent Office no doubt appreciates, the instant disclosure is not about reagent or method optimization; inventing the use of a flow cytometer to detect the presence of intercellular antigens; inventing new detergents; or suggesting that no one has ever punctured the plasma membrane without lysing the nucleus or used detergents to "sledgehammer" the whole cell with cytoplasmic vs. nuclear or whole-cell protein extractions. Instead, the instant disclosure is specifically about quantifying the protein concentrations in two or more cell fractions, which enables the subcellular distribution to be calculated without relying on qualitative assessments or visual/spatial analyses, such as those described in the cited references. With the claimed method, the distribution can be calculated due to biochemical partitioning and the robust and precise quantitative nature of flow cytometers. One measures two light signals, one from the labeled reagent in a plurality 
The response concludes by conceding Giloh and Tisseria teach permeablizing as required by the claim, while Harron teaches reagents and instrumentation for flow cytometry.  The response asserts the prior art does not specifically teach the quantifying and comparing step.  This argument has been thoroughly reviewed but is not considered persuasive as the flow cytometry analysis provides for the quantify and the use of permeablizing agents to different membranes suggests to one of skill in the art the comparison, as there is no other reason to permeablize different membranes and detecting different analytes under the different permeabilization conditions.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634